DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ELECTROMAGNETIC ACUTATOR WITH VIBRATOR, MAGNETS, AND ELASTIC ASSEMBLIES HAVING TWO SPRINGS HOLDING MAGNETS”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuming (Chinese Patent Publication CN107546950B hereinafter “Zhuming) in view of Bang et al. (US PG PUB 20120188780 hereinafter “Bang”). 
Re-claim 1, Zhuming discloses an electromagnetic actuator (Title), comprising: a housing body (2 and 1) having an accommodation space (inside 1 and 2); 5a stator (5) accommodated in the accommodation space (10); a vibrator (4) arranged opposite to the stator with a distance (away from moving vibrator structure) from the stator (see Fig.1 and Fig.2); a plurality of elastic assemblies (3) suspending the vibrator in the accommodation space (10); one of the vibrator (4) and the stator (5) comprising a magnet assembly (321,323) and 10the other comprising a coil assembly (coil in Fig.1, 51), wherein the elastic assemblies comprise two springs (3 is elastic part, and components 31, 32 are shaft and magnetic parts forming the elastic part, see Page 2, Summary of invention, P[2]) in a planar structure respectively provided on two opposite sides (top and bottom and left and right in Fig.1 and Fig.2) of the vibrator along 

    PNG
    media_image1.png
    636
    563
    media_image1.png
    Greyscale

Zhuming fails to explicitly teach that the springs comprises a first fixing arm connected to the vibrator, a spring arm extending from two opposite ends of the first fixing arm and suspended within the accommodation space, and a second fixing arm extending from the spring arm, the second fixing 20arm is fixedly connected to the housing body.  
However, Bang teaches that the springs (157,158) comprises a first fixing arm (157b) connected to the vibrator (154), a spring arm (157b,158b) extending from two opposite ends (ends of 157a) of the first fixing arm and suspended within the accommodation space ((inside 110,120) , and a second fixing arm (157c,158c) extending from the spring arm (157b,158b), the second fixing 20arm is fixedly connected to the housing body (112).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the spring elements disclosed by Zhuming as modified wherein the  springs comprises a first fixing arm connected to the vibrator, a spring arm extending from two opposite ends of the first fixing arm and suspended within the accommodation space, and a second fixing arm extending from the spring arm, the second fixing 20arm is fixedly connected to the housing body as suggested by Bang to provide a new structure with improved quality and compact size (Bang, P[0007]).  


    PNG
    media_image2.png
    649
    761
    media_image2.png
    Greyscale

Re-claim 2, Zhuming as modified discloses the electromagnetic actuator as described in claim 1, wherein the elastic assemblies (3) comprise two groups respectively located on two opposite sides of the vibrator (4) along a direction perpendicular to the 12vibration direction (vibrations is horizontal as indicated in claim 1, therefore they are perpendicular).  
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Re-claim 3, in combination with claims 1 and 2 recites “inter alia” “3. The electromagnetic actuator as described in claim 2, wherein the vibrator comprises the magnet assembly having main magnets (31) respectively provided on two opposite sides of the stator (2) along a first 5direction, each of two groups of the elastic assemblies (4) support and suspend one of the main magnets (31)  within the accommodation space, and the two springs of the same group of the elastic assemblies are respectively fixed on two opposite sides of the main magnets along the vibration direction.”  
    PNG
    media_image3.png
    906
    694
    media_image3.png
    Greyscale


each of the springs is fixedly connected to the vibrator and is extended to be fixed at the housing body;
each of the springs comprises a first fixing arm connected to the vibrator, a spring arm extending from two opposite ends of the first fixing arm and suspended within the accommodation space, and a second fixing arm extending from the spring arm, the second fixing arm is fixedly connected to the housing body.2. The electromagnetic actuator as described in claim 1, wherein the elastic assemblies comprise two groups respectively located on two opposite sides of the vibrator along a direction perpendicular to the vibration direction, The electromagnetic actuator as described in claim 2, wherein the vibrator comprises the magnet assembly having main magnets (31) respectively provided on two opposite sides of the stator (2) along a first 5direction, each of two groups of the elastic assemblies (4) support and suspend one of the main magnets (31)  within the accommodation space, and the two springs of the same group of the elastic assemblies are respectively fixed on two opposite sides of the main magnets along the vibration direction.”


Claims 4-10 are Objected to based on dependency from rejected claim 3, however would be allowed based on dependency of claim 3 if above rejection is overcome. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834